Exhibit 10.1
 
FORM OF
VOTING AGREEMENT


THIS VOTING AGREEMENT (this "Agreement") is dated as of September 20, 2018, by
and between the undersigned holder ("Stockholder") of common stock, $0.01 par
value per share ("Company Common Stock"), of Blue Hills Bancorp, Inc., a
Maryland corporation ("Company"), and Independent Bank Corp., a Massachusetts
corporation ("Buyer").  All capitalized terms used but not defined shall have
the meanings assigned to them in the Merger Agreement (as defined below).
WHEREAS, concurrently with the execution of this Agreement, Buyer, Buyer Bank,
Company and Company Bank are entering into an Agreement and Plan of Merger (as
may be subsequently amended or modified, the "Merger Agreement"), pursuant to
which Company shall merge with and into Buyer and each outstanding share of
Company Common Stock will be converted into the right to receive the Merger
Consideration;
WHEREAS, Stockholder beneficially owns (as determined pursuant to Rule 13d-3
under the Securities Exchange Act of 1934, as amended (the "Exchange Act")) or
has sole, joint, or shared voting power with respect to, or has direct or
indirect control (as defined in Rule 405 under the Securities Act of 1933, as
amended (the "Securities Act")) over an entity or person that has beneficial
ownership of, the number of shares of Company Common Stock identified on Exhibit
A (such shares, together with all shares of Company Common Stock subsequently
acquired by Stockholder during the term of this Agreement, including through the
exercise of any stock option or other equity award, warrant or similar
instrument, being referred to as the "Shares"), and holds stock options or other
rights to acquire the number of shares of Company Common Stock identified on
Exhibit A (provided, that Shares do not include shares over which Stockholder
exercises control in a fiduciary capacity (other than shares voted in a
fiduciary capacity on behalf of (i) a family member or (ii) affiliated entity of
Stockholder, which shares are included in Shares) and no representation by
Stockholder is made with respect to such shares pursuant to the terms hereof);
and
WHEREAS, it is a material inducement to the willingness of Buyer to enter into
the Merger Agreement that Stockholder execute and deliver this Agreement.
NOW, THEREFORE, in consideration of, and as a material inducement to, Buyer
entering into the Merger Agreement and proceeding with the transactions it
contemplates, and in consideration of the expenses incurred or to be incurred by
Buyer, Stockholder and Buyer agree as follows:
Section 1.     Agreement to Vote Shares.  Stockholder agrees that, while this
Agreement is in effect, at any meeting of stockholders of Company, however
called, or at any adjournment of such a stockholders' meeting, or in any other
circumstances in which Stockholder is entitled to vote, consent, or give any
other approval, except as otherwise agreed to in writing in advance by Buyer,
Stockholder shall:
(a)
(b)
appear at each such meeting, in person or by proxy, or otherwise cause the
Shares to be counted as present for purposes of calculating a quorum; and
 
vote (or cause to be voted), in person or by proxy, all the Shares (i) in favor
of adoption and approval of the Merger Agreement and the transactions it
contemplates (including any amendments or modifications of the Merger
Agreement); (ii) against any action or agreement that would reasonably be
expected to result in a breach of any covenant, representation, or warranty or
any other obligation or agreement of Company contained in the Merger Agreement
or of Stockholder contained in this Agreement; and (iii) against any Acquisition
Proposal or any other action, agreement, or transaction that is intended, or
could reasonably be expected, to impede, interfere or be inconsistent with,
delay, postpone, discourage or materially and adversely affect consummation of
the transactions contemplated by the Merger Agreement.

 
 
 
 
 

--------------------------------------------------------------------------------

Stockholder further agrees not to vote or execute any written consent to rescind
or amend in any manner any prior vote or written consent, as a stockholder of
Company, to approve or adopt the Merger Agreement unless the Merger Agreement is
terminated in accordance with its terms.  Prior to the termination of this
Agreement, the obligations of Stockholder specified in this Section 1 shall
apply whether or not the Merger or any action described above is recommended by
the board of directors of Company or otherwise subject to a Change in
Recommendation.
Section 2.     No Transfers.  While this Agreement is in effect, Stockholder
agrees not to, directly or indirectly, sell, transfer, pledge, assign or
otherwise dispose of, or enter into any contract option, commitment, or other
arrangement or understanding with respect to the sale, transfer, pledge,
assignment or other disposition of, any of the Shares, except the following
transfers shall be permitted: (a) transfers by will or operation of law, in
which case this Agreement shall bind the transferee; (b) transfers in connection
with bona fide estate and tax planning purposes, including transfers to
relatives, trusts, and charitable organizations, subject to the transferee
agreeing in writing to be bound by the terms of this Agreement; (c) surrender of
Company Common Stock to Company in connection with the vesting, settlement or
exercise of Company equity awards to satisfy any withholding for the payment of
taxes incurred in connection with such vesting, settlement or exercise, or, in
respect of Company equity awards, the exercise price on such Company equity
awards; and (d) such other transfers as Buyer may otherwise permit in its sole
discretion, subject to any restrictions or conditions imposed by Buyer in its
sole discretion.  Any transfer or other disposition in violation of the terms of
this Section 2 shall be null and void.
Section 3.     Representations and Warranties of Stockholder.  Stockholder
represents and warrants to and agrees with Buyer as follows:
(a)
(b)
Stockholder has all requisite capacity and authority to enter into and perform
his or her obligations under this Agreement.
 
This Agreement has been duly executed and delivered by Stockholder, and assuming
the due authorization, execution and delivery by Buyer, constitutes the valid
and legally binding obligation of Stockholder enforceable against Stockholder in
accordance with its terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditors' rights and to general equity principles.

 
 
 
 
 
 
 
 
 
2

--------------------------------------------------------------------------------

(c)
The execution and delivery of this Agreement by Stockholder does not, and the
performance by Stockholder of his or her obligations and the consummation by
Stockholder of the transactions contemplated by this Agreement will not,
violate, conflict with, or constitute a default under, any agreement,
instrument, contract, or other obligation or any order, arbitration award,
judgment or decree to which Stockholder is a party or by which Stockholder is
bound, or any statute, rule, or regulation to which Stockholder is subject or,
in the event that Stockholder is a corporation, partnership, trust, or other
entity, any charter, bylaw or other organizational document of Stockholder.

(d)
Stockholder is the record and beneficial owner of, or is the trustee of a trust
that is the record holder of, and whose beneficiaries are the beneficial owners
of, and has good title to all of the Shares set forth on Exhibit A, and the
Shares are so owned free and clear of any liens, security interests, charges or
other encumbrances, except as otherwise described on Exhibit A.  Stockholder
does not own, of record or beneficially, any shares of capital stock of Company
other than the Shares (other than shares of capital stock subject to stock
options or other equity award, warrant or similar instrument over which
Shareholder will have no voting rights until the exercise of such stock options
or other equity award, warrant or similar instrument).  Stockholder has the
right to vote the Shares, and none of the Shares is subject to any voting trust
or other agreement, arrangement, or restriction with respect to the voting of
the Shares, except as contemplated by this Agreement.

Section 4.     Irrevocable Proxy.  Subject to the last sentence of this Section
4, by execution of this Agreement, Stockholder does appoint Buyer with full
power of substitution and resubstitution, as Stockholder's true and lawful
attorney and irrevocable proxy, to the full extent of Stockholder's rights with
respect to the Shares, to vote, if Stockholder is unable to perform his, her, or
its obligations under this Agreement, each of such Shares that Stockholder shall
be entitled to so vote with respect to the matters set forth in Section 1 at any
meeting of the stockholders of Company, and at any adjournment or postponement
of a stockholders' meeting, and in connection with any action of the
stockholders of Company taken by written consent.  Stockholder intends this
proxy to be irrevocable and coupled with an interest until the termination of
this Agreement pursuant to the terms of Section 7 and revokes any proxy
previously granted by Stockholder with respect to the Shares.  Notwithstanding
anything to the contrary in this Agreement, this irrevocable proxy shall
automatically terminate upon the termination of this Agreement.
Section 5.     No Solicitation.  Except as otherwise expressly permitted under
Section 5.09 of the Merger Agreement, from and after the date of this Agreement
until the termination of this Agreement pursuant to Section 7, Stockholder,
solely in his or her capacity as a stockholder of Company, shall not, nor shall
such Stockholder authorize any partner, officer, director, advisor or
representative of such Stockholder or any of his or her affiliates to (and, to
the extent applicable to Stockholder, Stockholder shall use commercially
reasonable efforts to prohibit any of his, her, or its representatives or
affiliates to), (a) solicit, initiate or encourage any inquiry with respect to,
or the making of, any proposal that constitutes or could reasonably be expected
to lead to an Acquisition Proposal; (b) participate in any discussions or
negotiations regarding an Acquisition Proposal with, or furnish any nonpublic
information relating to an Acquisition Proposal to, any person that has made or,
to the knowledge of Stockholder, is considering making an Acquisition Proposal;
(c) enter into any agreement, agreement in principle, letter of intent,
memorandum of understanding, or similar arrangement with respect to an
Acquisition Proposal; (d) solicit proxies or become a "participant" in a
"solicitation" (as such terms are defined in Regulation 14A under the Exchange
Act) with respect to an Acquisition Proposal (other than the Merger Agreement)
or otherwise encourage or assist any party in taking or planning any action that
would reasonably be expected to compete with, restrain, or otherwise serve to
interfere with or inhibit the timely consummation of the Merger in accordance
with the terms of the Merger Agreement; (e) initiate a stockholders' vote or
action by consent of Company's stockholders with respect to an Acquisition
Proposal; or (f) except by reason of this Agreement, become a member of a
"group" (as such term is used in Section 13(d) of the Exchange Act) with respect
to any voting securities of Company that takes any action in support of an
Acquisition Proposal (other than the Merger Agreement).
 
 
 
 
 
3

--------------------------------------------------------------------------------

Section 6.     Specific Performance; Remedies.  Stockholder acknowledges that it
is a condition to the willingness of Buyer to enter into the Merger Agreement
that Stockholder execute and deliver this Agreement and that it will be
impossible to measure in money the damages to Buyer if Stockholder fails to
comply with the obligations imposed by this Agreement and that, in the event of
any such failure, Buyer will not have an adequate remedy at law.  Accordingly,
Stockholder agrees that injunctive relief or other equitable remedy is the
appropriate remedy for any such failure and will not oppose the granting of such
relief on the basis that Buyer has an adequate remedy at law.  Stockholder
further agrees that Stockholder will not seek, and agrees to waive any
requirement for, the securing or posting of a bond in connection with Buyer's
seeking or obtaining such equitable relief.  In addition, after discussing the
matter with Stockholder, Buyer shall have the right to inform any third party
that Buyer reasonably believes to be, or to be contemplating, participating with
Stockholder or receiving from Stockholder assistance in violation of this
Agreement, of the terms of this Agreement and of the rights of Buyer under this
Agreement, and that participation by any third party with Stockholder in
activities in violation of Stockholder's agreement with Buyer set forth in this
Agreement may give rise to claims by Buyer against such third party.
Section 7.     Term of Agreement; Termination.  The term of this Agreement shall
commence on the date it is signed by the parties.  This Agreement may be
terminated at any time prior to consummation of the transactions contemplated by
the Merger Agreement by the written consent of the parties, and shall be
automatically terminated upon the earliest to occur of (i) the Effective Time of
the Merger or (ii) the Merger Agreement is terminated in accordance with its
terms; provided, however, that the transfer restrictions in Section 2 shall be
automatically terminated upon the receipt of the Requisite Company Stockholder
Approval.  Upon such termination, no party shall have any further obligations or
liabilities; provided, however, that termination shall not relieve any party
from liability for any willful breach of this Agreement prior to termination.
Section 8.     Entire Agreement; Amendments.  This Agreement supersedes all
prior agreements, written or oral, among the parties with respect to the subject
matter of this Agreement and contains the entire agreement among the parties
with respect to that subject matter.  This Agreement may not be amended,
supplemented or modified, and no provisions may be modified or waived, except by
an instrument in writing signed by each party.  No waiver of any provision by
either party shall be deemed a waiver of any other provision of this Agreement
by any party, nor shall any waiver be deemed a continuing waiver of any
provision by a party.
 
 
 
 
 
4

--------------------------------------------------------------------------------

Section 9.     Severability.  In the event that any one or more provisions of
this Agreement shall for any reason be held invalid, illegal, or unenforceable
in any respect, by any court of competent jurisdiction, such invalidity,
illegality, or unenforceability shall not affect any other provisions of this
Agreement and the parties shall use their reasonable efforts to substitute a
valid, legal, and enforceable provision which, insofar as practical, implements
the purposes and intention of this Agreement.
Section 10.     Capacity as Stockholder.  This Agreement shall apply to
Stockholder solely in his or her capacity as a stockholder of Company, and it
shall not apply in any manner to Stockholder in his or her capacity as a
director, officer, or employee of Company or in any other capacity.  Nothing
contained in this Agreement shall be deemed to apply to, or limit in any manner,
the obligations of Stockholder to comply with his or her fiduciary duties as a
director or executive officer of Company, and none of the terms of this
Agreement shall be deemed to prohibit or prevent any director or executive
officer from exercising his or her fiduciary obligations in the context of a
Superior Proposal pursuant to Sections 5.04 or 5.09 of the Merger Agreement.
Section 11.     Governing Law.  This Agreement shall be governed by, and
interpreted in accordance with, the laws of the Commonwealth of Massachusetts,
without regard for conflict of laws.  The parties consent to the personal
jurisdiction of the Business Litigation Session of the Superior Court of
Massachusetts, or if that court does not have jurisdiction, a federal court
sitting in the Commonwealth of Massachusetts for any litigation arising under
this Agreement.
Section 12.     WAIVER OF JURY TRIAL.  EACH OF THE PARTIES TO THIS AGREEMENT
IRREVOCABLY WAIVES TO THE FULL EXTENT PERMITTED BY APPLICABLE LAW ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON
CONTRACT, TORT OR OTHERWISE) DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR THE
ACTIONS OF THE PARTIES IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE AND
ENFORCEMENT OF THIS AGREEMENT.  EACH OF THE PARTIES TO THIS AGREEMENT (A)
CERTIFIES THAT NO REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 12.
 
 
 
 
 
5

--------------------------------------------------------------------------------

Section 13.     Waiver of Appraisal Rights; Further Assurances.  Provided that
the Merger is consummated in compliance with the terms of the Merger Agreement,
that the consideration offered pursuant to the Merger is not less than that
specified in the Merger Agreement, and that this Agreement has not been
terminated, to the extent permitted by applicable law, Stockholder waives any
rights of appraisal or rights to dissent from the Merger or demand fair value
for its Shares in connection with the Merger that Stockholder may have under
applicable law.  At any time prior to the termination of this Agreement, at the
Buyer's request and without further consideration, Stockholder shall execute and
deliver such additional documents and take all such further action as may be
reasonably necessary or desirable to effect the actions and consummate the
transactions contemplated by this Agreement.  Stockholder further agrees not to,
prior to the termination of this Agreement, commence or participate in, and to
take all actions necessary to opt out of any class in any class action with
respect to, any claim, derivative or otherwise, against Buyer, Buyer Bank,
Company, Company Bank, or any of their respective successors relating to the
negotiation, execution, or delivery of this Agreement or the Merger Agreement or
the consummation of the Merger.
Section 14.     Disclosure.  Stockholder authorizes Company and Buyer to publish
and disclose in any announcement or disclosure required by the Securities and
Exchange Commission and in the Joint Proxy Statement-Prospectus such
Stockholder's identity and ownership of the Shares and the nature of
Stockholder's obligations under this Agreement.
(remainder of page intentionally left blank)
 
 
 
 

 
6

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date and year on page one.
INDEPENDENT BANK CORP.
By:______________________________________ 
Name:
Title:




STOCKHOLDER OF BLUE HILLS BANCORP, INC.





Name:_____________________________________
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
EXHIBIT A
 
 
 


Stockholder
Shares
Stock Options or Other Equity Award, Warrant or Similar Instrument
 
 
 
   



